Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-5 AND 18-20 are canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 07/29/2022. 
		
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by HAYASHIDA (US-20130037976-A1), hereinafter referred to as HAYASHIDA.
Regarding Claim 6, HAYASHIDA teaches a method of fabricating a lens (abstract), the method comprising: dispensing a liquid optically-transmissive material into a mold cavity while an internal aperture element is disposed within the mold cavity (Paragraph(s) 0008), wherein the internal aperture element (8, Figure(s) 2D-2E) is configured to define an aperture of the lens (8, Figure(s) 1/3); and curing the liquid optically-transmissive material to form the lens having a first surface (Paragraph(s) 0008, Figure(s) 2F), a second surface that is opposite the first surface (Figure(s) 2F), and the internal aperture element disposed between the first surface and the second surface of the lens (Figure(s) 2F).  
Regarding Claim 7, HAYASHIDA teaches the method of claim 6, further comprising: mating a first die with a second die to define a first mold cavity (Figure(s) 2F); dispensing the liquid optically-transmissive material into the first mold cavity (Figure(s) 2A); curing the liquid optically-transmissive material in the first mold cavity to form a first region that defines the first surface of the lens (Figure(s) 2F); removing the second die to expose the first region of the lens (Figure(s) 2A); placing the internal aperture element on the first region of the lens (Figure(s) 2D); mating a third die with the first die to provide a second mold cavity (Figure(s) 2E); dispensing the liquid optically-transmissive material into the second mold cavity over the internal aperture element (Figure(s) 2E); and curing the liquid optically-transmissive material in the second mold cavity to form a second region that defines the second surface of the lens (Figure(s) 2F).  
Regarding Claim 8, HAYASHIDA teaches the method of claim 7, wherein: the first die comprises a first lens-forming surface that defines the first surface of the lens (10, Figure(s) 2A), the second die comprises a second surface that is opposite the first lens-forming surface when the second die is mated with the first die to provide the first mold cavity (20, Figure(s) 2A), and the third die comprises a third lens-forming surface that defines the second surface of the lens (30, Figure(s) 2E).  
Regarding Claim 9, HAYASHIDA teaches the method of claim 7, wherein curing the liquid optically-transmissive material comprises an ultraviolet (UV) curing process that includes illuminating the liquid optically-transmissive material with UV light (cured by light or heat, Paragraph(s) 0003).  
Regarding Claim 10, HAYASHIDA teaches the method of claim 9, wherein at least one of the first die, the second die, or the third die, are transparent to the UV light (cured by light or heat, Paragraph(s) 0003, Figure(s) 2F).  
Regarding Claim 11, HAYASHIDA teaches the method of claim 7, wherein dispensing and curing the liquid optically-transmissive material comprises a thermal curing process that includes heating at least one of the first die, the second die, or the third die (cured by light or heat, Paragraph(s) 0003).  
Regarding Claim 12, HAYASHIDA teaches the method of claim 7, wherein the liquid optically-transmissive material comprises a resin (resin, abstract).  


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 13 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over HAYASHIDA, AS APPLIED TO THE ABOVE CLAIMS, in view of SIGEL (US-20110194089-A1), hereinafter referred to as SIGEL.
Regarding Claim 13, HAYASHIDA teaches the method of claim 7; however, HAYASHIDA does not teach further comprising: removing the internal aperture element subsequent to the curing of the liquid optically-transmissive material in the second mold cavity to expose a groove in the lens that extends around a periphery of the lens.
In the same field of endeavor, SIGEL teaches a method of making lenses (abstract) as well as the following limitation:
further comprising: removing the internal aperture element subsequent to the curing of the liquid optically-transmissive material in the second mold cavity to expose a groove in the lens that extends around a periphery of the lens (SIGEL, Paragraph(s) 0006; see where the diaphragm is moved to make an aperture).  
HAYASHIDA and SIGEL are analogous in the field of lens manufacturing. It would have been obvious to one of ordinary skill in the art to modify HAYASHIDA’s  diaphragm with the removal process of SIGEL to arrive at the claimed invention.
Regarding Claim 16, please see the rejection for Claim 13.
Claim(s) 14-15 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over HAYASHIDA, AS APPLIED TO THE ABOVE CLAIMS, in view of SIGEL, further in view of QIU (US-20180164533-A1), hereinafter referred to as QIU.
Regarding Claim 14, HAYASHIDA and SIGEL teaches the method of claim 13; however, HAYASHIDA does not teach further comprising: placing an opaque material in the groove to define the aperture of the lens.  
QIU teaches a process of making a lens (abstract) as well as the following limitation:
further comprising: placing an opaque material in the groove to define the aperture of the lens (QIU, abstract).  
HAYASHIDA, SIGEL, and QIU are analogous in the field of lens manufacturing. It would have been obvious to one of ordinary skill in the art to modify QIU’s  groove with the filling of the groove with a black material as taught by QIU to arrive at the claimed invention.
Regarding Claim 15, please see the rejection for Claim 14. QIU further teaches the method of claim 14, wherein placing the opaque material in the groove comprises applying an ink coating in the groove (QIU, filling the groove with a black material, abstract).  
Regarding Claim 17, please see the rejection for Claim 14. QIU teaches the method of claim 16, further comprising: placing an opaque material in the groove to define the aperture of the lens (QIU, filling the groove with a black material, abstract).  	

		

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OKAZAKI (US-20110042840-A1) teaches a lens (abstract).
BLACKBURN (US-20130206323-A1) teaches a lens (abstract).
TERRE (US-20130242110-A1) teaches a lens (abstract).
OTSUKA (US-20130323483-A1) teaches a lens (abstract).
TOSAYA (US-20140043320-A1) teaches a lens (abstract).
FINEGOLD (US-20150286038-A1) teaches a lens (abstract).
SICARI (US-20160379054-A1) teaches a lens (abstract).
KOMALA (US-20180307362-A1) teaches a lens (abstract).
WANG (US-20190210154-A1) teaches a lens (abstract).


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        



/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743